08-17-00027-CV

Jones, Allen & Fuquay, L.L.P.

Kevin J. Allen Attorneys and Counselors
Nathan Allen, Jr. 8828 Greenville Avenue
Charles S. Fuquay Dallas, Texas 75243-7143
Lindy D. Jones

Ty J. Jones (214) 343-7400
‘Lynn Warren Schleinat (214) 343-7455 Facsimile

Martin R. Wiarda
Laura L. Worsham

Sender’s Email Address:
lworsham@/jonesallen.com

October 29, 2021

Via Facsimile (915) 546-2252

Elizabeth G. Flores, Clerk

Court of Appeals — Eighth District of Texas
500 E. San Antonio Avenue, Suite 1203

El Paso, Texas 79901-2408

Re: David Paul Healy v. Simone Barron
Court of Appeals No. 08-17-00027-CV
Trial Court Case No. 352-286480-16

Dear Ms. Flores:

ACCEPTED

08-17-00027-cv

EIGHTH COURT OF APPEALS
EL PASO, TEXAS

11/1/2021 2:45 PM
ELIZABETH G. FLORES
CLERK

of Counsel

aoe GN pEALS

SGOTEXAS
soe yLbs pu

ELIZABETH G. FLORES
Clerk

We are in receipt of your correspondence dated October 27, 2021, regarding the extension
of the deadline for Appellee’s brief. We are not privy to the correspondence the Court received
regarding Ms. Barron’s competency; however, we are somewhat confused because it appears the

Appellee passed away on September 5, 2021, in Fort Worth, Texas.

Thank you.
Very truly yours,
LLW/kim Laura L. Worsham
ce: Wally Yammine

P.O. Box 79615
Saginaw, Texas 76179

st A=

JA\LLW\Healy\Healy - Barron\8TH COA - 08-17-00027-CV Healy v. Barron\Letter to Clerk of 8th Court of Appeals re Correspondence Dated

10.27.21 .docx
Automated Certificate of eService

This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Kim McDonald on behalf of Laura Worsham

Bar No. 22008050

kmcdonald@jonesallen.com
Envelope ID: 58732416

Status as of 11/1/2021 3:08 PM MST

Associated Case Party: DavidPaulHealy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Laura LWorsham lworsham@jonesallen.com | 11/1/2021 2:45:04 PM | SENT
Steve Grimmer sgrimmer@jonesallen.com | 11/1/2021 2:45:04 PM | SENT
Kim McDonald kmcdonald@jonesallen.com | 11/1/2021 2:45:04 PM | SENT
Associated Case Party: SimoneBarron
Name BarNumber | Email TimestampSubmitted | Status
Jeffrey E. Cook | 4734495 jcook@sullivancook.com 11/1/2021 2:45:04 PM | SENT
Jason Ankele jankele@sullivancook.com | 11/1/2021 2:45:04 PM | SENT
Associated Case Party: Anson Financial, Inc.
Name BarNumber | Email TimestampSubmitted | Status
Nate Richards nate@jmichaelferguson.com | 11/1/2021 2:45:04 PM | SENT
Mike Ferguson mike@jmichaelferguson.com | 11/1/2021 2:45:04 PM | SENT

 

 

 

 

 

 

 

Case Contacts

 

Name BarNumber

Email

TimestampSubmitted

Status

 

Kim Jones

 

 

 

kjones@sullivancook.com

 

11/1/2021 2:45:04 PM

 

SENT